DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-13 are drawn to a method which is within the four statutory categories (i.e. process). Claims 14-24 are drawn to a system which is within the four statutory categories (i.e. machine). Claim 25 is drawn to a non-transitory medium which is within the four statutory categories (i.e. manufacture).
Step 2A, Prong 1:
Claims 1, 14 and 25 recite “receiving blood glucose data of the patient; generating at least one initial prediction of the blood glucose state…; determining a plurality of features at least partly from the at least one initial prediction; and generating a final prediction of the blood glucose state...”, which correspond to an abstract idea of certain methods of organizing human activity. These limitations are directed to steps that can be performed by a user based on received patient data (managing personal behavior and interactions between people) and generating a final prediction based on the received patient data (by following certain rules and regulations). The mere nominal recitation of a generic processor and generic blood glucose monitoring device does not take the claim out of the methods of organizing human interactions grouping. 
After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself.
Claims 2-13, 15-24 are ultimately dependent from Claims 1, 14 and include all the limitations of Claims 1, 14. Therefore, claims 2-13, 15-24 recite the same abstract idea. Claims 2-13, 15-24 describes a further limitation regarding the basis for predicting patient’s blood glucose state. These are all just further describing the abstract idea recited in claims 1, 14, without adding significantly more.  
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, claims recite the additional elements of “a continuous blood glucose monitoring device”, “machine learning models”, “one or more processors”, “a memory storing instructions”, “a user device”, which are hardware or software elements, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)).
In particular, the current specification describes the computing system as “…a computing system or device including one or more processors and a memory storing instructions that, when executed by the one or more processors, cause the computing system or device to perform one or more of the steps…” in par. 50, and “The systems and methods disclosed herein can be embodied in various forms including, for example, a data processor, such as a computer that also includes a database, digital electronic circuitry, firmware, software, or in combinations of them. Moreover, the above-noted features and other aspects and principles of the present disclosed implementations can be implemented in various environments. Such environments and related applications can be specially constructed for performing the various processes and operations according to the disclosed implementations or they can include a general- purpose computer or computing platform selectively activated or reconfigured by code to provide the necessary functionality. The processes disclosed herein are not inherently related to any particular computer, network, architecture, environment, or other apparatus, and can be implemented by a suitable combination of hardware, software, and/or firmware. For example, various general-purpose machines can be used with programs written in accordance with teachings of the disclosed implementations, or it can be more convenient to construct a specialized apparatus or system to perform the required methods and techniques.”. Therefore, the computing system includes general purpose computer that performs well-understood, routine and conventional activities known in the industry.
The current specification also describes the “continuous glucose monitoring device” and “user device” as generic devices in par. 14 (…a continuous glucose monitoring (CGM) device…), par. 22 (the current technology may also incorporate data collected from a CGM device or component that may continuously provide (e.g., determine and/or transmit) blood glucose concentration data using various time intervals…) and par. 29 (…The user devices 104 can be any device associated with a patient or other user, and can be used to obtain blood glucose data and/or any other relevant input data (e.g., health data, food data, medication data, physical activity data, etc.) relating to the patient and/or any other users or patients (e.g., appropriately anonymized patient data)…).  
The prediction models that are trained to use previous data in order to provide an updated outcome is described in the current specification as “…The machine learning models can include supervised learning models, unsupervised learning models, semi- supervised learning models, and/or reinforcement learning models….”-for the first machine learning model-in par. 46 and “…The aggregate model 430 can be or include any suitable type of machine learning model, such as a decision trees model….”-for the second machine learning model-in par. 82. Accordingly, these models that are used in the current application, also correspond to well-understood, routine and conventional algorithms, and they also are well-known in the computer field. 
The courts have found that the additional elements of using a general purpose computer to perform a common business method or algorithm are no more than merely invoke computers as a tool to perform an existing process (see MPEP 2106.05(f) (2)).
Claims also recite other additional limitations beyond abstract idea, including functions such as receiving/storing data from/to a memory, generating data are insignificant extra-solution activities (see MPEP 2106.05 (g)), which do not provide a practical application for the abstract idea.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and machine learning models to predict patient’s state amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The claims are not patent eligible.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hampapuram et al. (hereinafter Hampapuram) (US 10,143,426 B2).

As per claim 1, Hampapuram discloses a computer-implemented method for forecasting a blood glucose state of a patient, the method comprising: 
receiving blood glucose data of the patient (“…glucose sensor configured to measure glucose in the blood…in col. 11, lines 61-67 and “…processor module 214 may be configured to receive sensor data…from the sensor 10…” in col. 23, lines 23-29); 
generating at least one initial prediction of the blood glucose state by inputting the blood glucose data into a first set of machine learning models (“…evaluating sensor data using a first function to determine whether a real time glucose value meets one or more first criteria; evaluating sensor data using a second function to determine whether a predicted glucose value meets one or more second criteria…the second function comprises an artificial neural network model that uses at least one of exercise, stress, illness or surgery to determine the predicted glucose value. In an embodiment of the first aspect, the second function utilizes a first order autoregressive model to determine the predicted glucose value…” in col. 2, lines 37-51); 
determining a plurality of features at least partly from the at least one initial prediction (…In an embodiment of the first aspect, the second function utilizes a first order autoregressive model to determine the predicted glucose value…” in col. 2, lines 37-51); and 
generating a final prediction of the blood glucose state by inputting the plurality of features into a second set of machine learning models (…the second set of instructions or criteria may include any algorithm or algorithms suitable for evaluating sensor data to determine whether a glycemic state (hyper- or hypo-glycemia) is predicted, for example, by determining if a data point is predicted or projected to cross a predetermined threshold. Suitable algorithms include algorithms based on polynomial and auto-regressive models, algorithms based on Kalman Filtering (KF), artificial neural networks, statistical and numerical logical algorithms, and machine learning” in col. 25, lines 6-15).

As per claim 2, Hampapuram discloses the computer-implemented method of claim 1, wherein: the first set of machine learning models comprises a patient-specific model and a population model, wherein the patient-specific model is trained on previous blood glucose data of the patient, and wherein the population model is trained on a plurality of blood glucose data sets from a plurality of patients; and the second set of machine learning models comprises an aggregate model trained on features from the plurality of blood glucose data sets from the plurality of patients (….The network input information may be the current glucose measurement and its timestamps together with a limited number of previous glucose samples from the CGM system. The NNM (neural network model) may take into account the glucose measurements up to 20 minutes before the current time…” in col. 25, lines 35-48).

As per claim 3, Hampapuram discloses the computer-implemented method of claim 2, wherein the plurality of features are determined from a first prediction generated by the patient-specific model, a second prediction generated by the population model, and the blood glucose data (Hampapuram; col. 2, lines 37-51 and col. 25, lines 35-48).

As per claim 4, Hampapuram discloses the computer-implemented method of claim 1, wherein the blood glucose data is generated by a continuous blood glucose monitoring device (Hampapuram; col. 15, lines 4-18).

As per claim 5, Hampapuram discloses the computer-implemented method of claim 1, wherein the blood glucose data is correlated with at least one event, the at least one event including one or more of an insulin intake event, a food intake event, or a physical activity event (Hampapuram; col. 26, lines 45-48).

As per claim 6, Hampapuram discloses the computer-implemented method of claim 1, wherein the first set of machine learning models comprises two or more different machine learning models, and wherein the at least one initial prediction comprises two or more initial predictions (Hampapuram; col. 2, lines 37-51).

As per claim 7, Hampapuram discloses the computer-implemented method of claim 1, wherein the first set of machine learning models comprises a patient-specific model that is trained on previous blood glucose data of the patient (Hampapuram; col. 25, lines 35-48).

As per claim 8, Hampapuram discloses the computer-implemented method of claim 1, wherein the first set of machine learning models comprises a population model that is trained on a plurality of blood glucose data sets from a plurality of patients (Hampapuram; col. 22, lines 44-50).

As per claim 9, Hampapuram discloses the computer-implemented method of claim 1, wherein the second set of machine learning models comprises an aggregate model that is trained on features from a plurality of blood glucose data sets from a plurality of patients (Hampapuram; col. 25, lines 6-15).

As per claim 10, Hampapuram discloses the computer-implemented method of claim 9, wherein the aggregate model is trained on features from one or more of personal data, event data, or prediction data for the plurality of patients (Hampapuram; col. 25, lines 6-15).

As per claim 11, Hampapuram discloses the computer-implemented method of claim 1, wherein the plurality of features are determined at least partly from one or more of the blood glucose data, previous blood glucose data of the patient, or personal data of the patient (Hampapuram; col. 25, lines 35-48).

As per claim 12, Hampapuram discloses the computer-implemented method of claim 1, wherein the initial prediction of the blood glucose state comprises a prediction of a blood glucose level (Hampapuram; col. 3, lines 7-21).

As per claim 13, Hampapuram discloses the computer-implemented method of claim 1, wherein the final prediction of the blood glucose state comprises a prediction of one or more of a blood glucose level, a hypoglycemia event, or a hyperglycemia event (Hampapuram; col. 4, line 58 to col. 5, line 9).

As per claim 14, Hampapuram discloses a system for predicting a blood glucose state of a patient, the system comprising: 
one or more processors (Hampapuram; col. 13, lines 1-14); and 
a memory storing instructions that, when executed by the one or more processors (Hampapuram; col. 13, lines 1-14), cause the system to perform operations comprising: 
receiving a plurality of blood glucose measurements of the patient, wherein at least some of the plurality of blood glucose measurements are associated with event data (Hampapuram; col. 23, lines 23-29); 
generating a first set of predictions of the blood glucose state using the plurality of blood glucose measurements and a first set of machine learning models (Hampapuram; col. 2, lines 37-51); 
generating feature data at least partly from the first set of predictions (Hampapuram; col. 2, lines 37-51); and 
generating a second set of predictions of the blood glucose state using the feature data and a second set of machine learning models (Hampapuram; col. 25, lines 6-15).

As per claim 15, Hampapuram discloses the system of claim 14, further comprising a blood glucose sensor operably coupled to the one or more processors, wherein the blood glucose sensor is configured to generate the plurality of blood glucose measurements (Hampapuram; col. 10, line 61 to col. 11, line 19).
As per claim 16, Hampapuram discloses the system of claim 15, wherein the blood glucose sensor is a continuous blood glucose monitoring device (Hampapuram; col. 10, lines 21-33).

As per claim 17, Hampapuram discloses the system of claim 15 further comprising a user device operably coupled to the one or more processors, wherein the event data is received from the user device (Hampapuram; col. 11, lines 20-34).

As per claim 18, Hampapuram discloses the system of claim 17, wherein the user device is a wearable device, a mobile device, or a sensor (Hampapuram; col. 11, lines 20-34).

As per claim 19, Hampapuram discloses the system of claim 15, wherein the event data comprises one or more of insulin data, meal data, or physical activity data (Hampapuram; col. 24, lines 40-60).

As per claim 20, Hampapuram discloses the system of claim 15, wherein the first set of machine learning models comprises an individualized machine learning model and a population machine learning model (Hampapuram; col. 21, lines 44-61).

As per claim 21, Hampapuram discloses the system of claim 15, wherein the second set of machine learning models comprises an aggregate model that is trained on feature data generated from a plurality of patient data sets (Hampapuram; col. 25, lines 6-15).

As per claim 22, Hampapuram discloses the system of claim 15, wherein the feature data is generated at least partly from one or more of the plurality of blood glucose measurements, previous blood glucose measurements of the patient, or personal data of the patient (Hampapuram; col. 25, lines 35-48).

As per claim 23, Hampapuram discloses the system of claim 15, further comprising a display operably coupled to the one or more processors, wherein the display is configured to output a notification to a user (Hampapuram; col. 18, lines 12-32).

As per claim 24, Hampapuram discloses the system of claim 23, wherein the notification comprises one or more of a predicted blood glucose level, a predicted likelihood of a hypoglycemia event, or a predicted likelihood of a hyperglycemia event (Hampapuram; col. 18, lines 12-32).

	             As per claim 25, it is an article of manufacture claim which repeats the same limitations of claim 1, the corresponding method claim, as a collection of executable instructions stored on machine readable media as opposed to a series of process steps.  Since the teachings of Hampapuram disclose the underlying process steps that constitute the method of claim 1, it is respectfully submitted that they likewise disclose the executable instructions that perform the steps as well.  As such, the limitations of claim 25, are rejected for the same reasons given above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626